DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant's arguments filed 7/15/2022 have been fully considered but they are not persuasive. Applicant argues claims 1 and 12 were amended to clarify certain features along the lines discussed during the examiner interview. However, the claims were not amended to include the language discussed in the interview. Instead of clarifying that the prongs are directly coupled to a proximal edge of the frame, which was discussed in the interview, the claims have been amended to recite that the prongs are directly coupled to a “proximal terminus” of the frame. Applicant does not present any arguments for how this limitation overcomes the previous rejection and does not discuss what is considered a proximal “terminus”. The term “terminus” was not discussed in the interview and is not defined or used in the specification. Dictionary.com defines “terminus” as “the end or extremity of anything”. Since the previously presented claims recited “from the proximal end”, using “from a proximal terminus” does not appear to further limit the claims since a “terminus” is defined as an “end”. The examiner considers the female elements 42 to be at a proximal terminus/end of the frame and the prongs 44 are directly coupled to elements 42 as shown in figs. 1B and 2B of Salahieh. 
Applicant’s request for an interview if any outstanding issues remain is acknowledged, however, an examiner’s amendment to place the claims in condition for allowance is not evident at this time. See the conclusion below which cites new prior art.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-5, 7-17, 19, and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Salahieh et al. 2005/0137687 (hereafter referred to as Salahieh) in view of Huber 2006/0074484 (hereafter referred to as Huber).
Regarding claim 1, Salahieh discloses a method of deploying a percutaneous heart valve 10’ into a body cavity A/LV having an opening surrounded by surrounding body tissue L (figs.9A-9H), the method comprising delivering a percutaneous heart valve 10’ to the body cavity in a collapsed configuration (fig.9A), the percutaneous heart valve comprising an expandable frame 30 comprising a proximal end (top end) and a distal end (bottom end) and a longitudinal axis extending therethrough, the expandable frame comprising at least two adjacent rows of cells between the proximal end and the distal end that are configured to permit the frame to radially expand and collapse between the collapsed configuration and an expanded configuration (see the cells in figs. 1A and 1B), one or more attachment prongs 44 (see prongs 44 in figs. 1B and 2B) directly coupled to and extending proximally (upward) from a proximal terminus 42 of the expandable frame (see figs. 1B and 2B for prongs 44 being directly coupled to and extending proximally from elements 42 which are considered proximal terminus/ends of the frame) and parallel to the longitudinal axis of the expandable frame (see figs. 1B and 2B for prongs 44 extending parallel with the vertical longitudinal axis and proximally beyond/from a proximal terminus 42 of the frame), a valve 20 seated inside the expandable frame (fig.9A), a proximal anchoring portion 120, and a distal anchoring portion comprising a plurality of distal anchors extending from the distal end of the frame (see the distal anchors extending proximally from the distal end in figs. 9A-9H), and radially expanding the expandable frame to the expanded configuration within the opening (figs. 9F-9H), wherein, when the percutaneous heart valve is in the expanded configuration: the proximal anchoring portion 120 extends at least partially distally (fig.9G-9H), and at least a portion of each distal anchor extends proximally to a proximalmost portion of the distal anchor positioned radially outward from the frame (figs. 9G-9H). Salahieh discloses the invention substantially as claimed but does not specifically disclose the shape of the distal anchors wherein the distal anchors bend radially outwardly before bending to extend toward the proximal anchoring portion and it is not clear from the figures that proximalmost portions extend in a direction that is more parallel with the longitudinal axis than with a transverse axis perpendicular to the longitudinal axis.
Huber teaches a method of deploying a prosthetic heart valve 140, in the same field of endeavor, wherein distal anchors (considered the bottom hooks 156) bend radially outwardly before bending to extend proximally (figs. 16-18) and have a proximalmost portion positioned radially outward from the frame and extending in a direction that is more parallel with a longitudinal axis than with a transverse axis perpendicular to the longitudinal axis (figs. 16-18) for the purpose of biting into or grasping surrounding body tissue to secure the prosthetic heart valve to body tissue (pars.112-113).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the distal anchors of Salahieh such that each distal anchor bends radially outwardly before bending to extend proximally and has a proximalmost portion positioned radially outward from the frame and extending in a direction that is more parallel with a longitudinal axis than with a transverse axis perpendicular to the longitudinal axis as taught by Huber in order to improve the grasp and attachment of the prosthetic valve to the surrounding body tissue. 
Regarding claims 2 and 3, see Salahieh figs. 9G and 9H. The frame inherently functions as claimed since movement of the frame in a proximal/upward direction would cause the distal anchors to longitudinally engage the second distal side of the surrounding body tissue as the distal anchors would apply further force against the second side.
Regarding claims 4 and 5, see the plurality of circumferentially spaced anchoring tips forming the proximal anchoring portion 120 in Salahieh fig.7. The tips extend distally toward the first/top side of the surrounding body tissue as shown in Salahieh figs. 9G and 9H.
Regarding claims 7-9, the distal anchors are attached, at least indirectly, to distal cells as shown in Salahieh figs. 8C, 9G, and 9H. Figs. 9G and 9H further illustrate an hourglass shape wherein distal ends of the distal cells are positioned spaced radially outward relative to a portion of the frame located proximal to the distal ends of the cells. The anchors 156 taught by Huber, as discussed above, have a bend and free ends extending generally parallel to the longitudinal axis.
Regarding claims 10 and 11, see Salahieh par.98 for aortic valve AV.
Regarding claim 12, Salahieh discloses a method of deploying a percutaneous heart valve 10’ within a body cavity A/LV having an opening surrounded by surrounding body tissue L, the method comprising delivering a percutaneous heart valve 10’ to the body cavity in a collapsed configuration (fig.9A), the percutaneous heart valve comprising an expandable frame 30 comprising a proximal end (top end) and a distal end (bottom end) and a longitudinal axis extending therethrough, the expandable frame comprising at least two adjacent row of cells between the proximal end and the distal end that are configured to permit the frame to radially expand and collapse for deployment within the opening of the body cavity between the collapsed configuration and an expanded configuration (figs. 1A, 1B), one or more attachment prongs 44 (see prongs 44 in figs. 1B and 2B) directly coupled to and extending proximally (upward) from a proximal terminus 42 of the expandable frame (see figs. 1B and 2B for prongs 44 being directly coupled to and extending proximally from elements 42 which are considered proximal terminus/ends of the frame) and parallel to the longitudinal axis of the expandable frame (see figs. 1B and 2B for prongs 44 extending parallel with the vertical longitudinal axis and proximally beyond/from the proximal end of the frame), a valve 20 seated inside the expandable frame, a proximal anchoring portion 120, and a distal anchoring portion comprising a plurality of distal anchors (see distal anchors extending proximally from the distal end in figs. 9A-9H), each distal anchor comprising an attached end connected to the distal end of the frame and a free end (figs. 9A-9H), and radially expanding the expandable frame to the expanded configuration within the opening (figs. 9F-9H), wherein, when the percutaneous heart valve is in the expanded configuration the proximal anchoring portion 120 extends at least partially distally (figs. 9G-9H), and at least a portion of each distal anchor extends proximally to a proximalmost portion of the distal anchor positioned radially outward from the frame (figs. 9G-9H). While Salahieh discloses the invention substantially as claimed, Salahieh does not specifically disclose a bend between the attached end and the free end and it is not clear from the figures that the proximalmost portions extend in a direction that is more parallel with the longitudinal axis than with a transverse axis perpendicular to the longitudinal axis.
Huber teaches a method of deploying a prosthetic heart valve 140, in the same field of endeavor, wherein distal anchors (considered the bottom of hooks 156) have a bend between the attached end and the free end and a proximalmost portion positioned radially outward from the frame and extending in a direction that is more parallel with a longitudinal axis than with a transverse axis perpendicular to the longitudinal axis (figs. 16-18; also see the annotated portion of fig.18 of Huber below) for the purpose of biting into or grasping surrounding body tissue to secure the prosthetic heart valve to body tissue (pars.112-113). 

    PNG
    media_image1.png
    358
    700
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the distal anchors of Salahieh such that each distal anchor has a bend between the attached end and the free end and a proximalmost portion positioned radially outward from the frame and extending in a direction that is more parallel with a longitudinal axis than with a transverse axis perpendicular to the longitudinal axis as taught by Huber in order to improve the grasp and attachment of the prosthetic valve to the surrounding body tissue. 
Regarding claims 13 and 14, see the distal anchors taught by Huber (Huber figs. 16-18) which have the claimed configurations.
Regarding claims 15 and 16, see Salahieh figs. 9G and 9H. The frame inherently functions as claimed since movement of the frame in a proximal/upward direction would cause the distal anchors to longitudinally engage the second/distal/bottom side of the surrounding body tissue as the distal anchors would apply further force against the second side.
Regarding claim 17, see the plurality of circumferentially spaced anchoring tips forming the proximal anchoring portion 120 in Salahieh fig.7. The tips extend radially outwardly and distally toward a first/top side of the surrounding body tissue as shown in Salahieh figs. 9G and 9H.
Regarding claims 19 and 20, see par.98 of Salahieh for aortic valve AV.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lobbi 2004/0186563 discloses attachment prong 57 directly coupled to and extending proximally from a proximal edge of a frame (fig.5A) for the purpose of preventing axial and rotational movement of the valve (par.79).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Megan Wolf whose telephone number is (571) 270-3071.  The examiner can normally be reached on Monday-Friday 7:00am-3:00pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jennifer Dieterle, at (571) 270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MEGAN Y WOLF/Primary Examiner, Art Unit 3774